DETAILED ACTION
1.	This office action is in response to applicant’s communication filed on 12/09/2021 in response to PTO Office Action mailed on 09/17/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to PTO Office Action mailed on 09/17/2021, claims 1, 3, 10 and 12 are amended. Claims 2 and 11 are canceled.  As a result, claims 1, 3-10 and 12-18 are pending in this office action.
                                                    Response to Arguments
3.	 Applicant's arguments with respect to claims 1, 3-10 and 12-18 have been fully considered but are moot in view of new ground of rejection(s) and details are as follow:
	Applicant’s argument with respect to claims 1 and 10 states as “Issacs does not generating a user interface with three portions each with particular features…” .
	In response to Applicant’s argument, the Examiner disagrees because the user interface as shown in Figure 5 of Isaacs has three portions. For example, the Isaacs reference discloses a left portion, a middle portion and a right portion. The middle portion [e.g. entity list] in Figure 5 of Isaacs can be interpreted as the first portion (See para. [0022]-para. [0024], para. [0038] and Figures 2 and 5, present entities and visualizations to the user via the interactive display, for example in Figure 5 as shown, a middle portion [e.g. entity list ]of the user interface include a set of search documents or entities). The left portion [e.g. search/attribute cluster] in Figure 5 of Isaacs can be interpreted as second portion (See para. [0038] and para. [0041] and Figure 5, the user may wish to select at least one attributes of the entities including “Fannie Mae”, “mortgage” and “U.S Housing Bubble” at the left portion [e.g. search pane] ); and the right portion [e.g. the status histogram/timeline] in Figure 5 of Isaacs can be interpreted as a third portion (See para. [0033] and Figures 5 and 6, the status histogram at the right portion of the user interface includes a history of user activities/ events which are associated with the entities, the status can be “unread”, “read”, “to read” and ‘important).  Applicant further argues that the Isaacs reference does not disclose a history of events. The Examiner disagrees because the Examiner has broadly interpreted a history of events as user events/ activities since the Isaac’s system is monitoring a user status [e.g. read, important] with respect to a selected entity/resource.  Therefore, the Isaacs reference read on all the recited features in claims 1 and 10.  However, in order to advance prosecution, the Examiner has incorporated a newly cited reference Kaiser to teach the amended feature. Therefore, it is the combination of the cited references Issacs and Kasier disclosed the amended features. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,789,263 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
US Patent 10,789,263 B2
Current Application: 17/004,493
1. A computer system comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system to: identify a set of resources based on one or more search criteria; generate a user interface configured to display: in a first portion of the user interface: indications of resources of the set of resources; in a second portion of the user interface: individually selectable attributes associated with the resources, and histogram bars for the attributes that indicate numbers of the resources of the set of resources having the respective attributes; 
and in a third portion of the user interface: a summary of documents that include a selected keyword and
 which are associated with one or more resources of the set of resources, wherein the summary of documents includes instances of the selected keyword in the documents, and wherein the summary of documents further includes contexts for the selected keyword in the documents; in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for exclusion: 
filter the resources of the set of resources to a first subset that does not include the first attribute; update the user interface to display,
 in the first portion of the user interface, the first subset and to visually indicate, in the second portion of the user interface, exclusion of the first attribute; update the histogram bars, in the second portion of the user interface, to reflect, for each of the respective attributes, both: a number of resources having the respective attribute in the first subset, and a number of resources having the respective attribute in the set of resources; in response to determining that at least one of the attributes is not associated with any resources of the first subset, disallow both selection and exclusion, via the second portion of the user interface, of the at least one of the attributes, whereby a filtering to zero resources is prevented; and in response to a second user input selecting one or more resources of the first subset, 

update the user interface to display, in the third portion of the user interface, a summary of documents that include the selected keyword and which are associated with the one or more resources of the first subset.

1. A computer system
 comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system to: identify a set of resources based on one or more search criteria; generate a user interface configured to display: in a first portion of the user interface: indications of resources of the set of resources; in a second portion of the user interface: individually selectable attributes associated with the resources, and histogram bars for the attributes that indicate numbers of the resources of the set of resources having the respective attributes; 
and in a third portion of the user interface: a summary of documents that include a selected keyword and
 which are associated with one or more resources of the set of resources, wherein the summary of documents includes instances of the selected keyword in the documents, and wherein the summary of documents further includes contexts for the selected keyword in the documents; in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for exclusion: 
filter the resources of the set of resources to a first subset that does not include the first attribute; update the user interface to display,

 in the first portion of the user interface, the first subset and to visually indicate, in the second portion of the user interface, exclusion of the first attribute; update the histogram bars, in the second portion of the user interface, to reflect, for each of the respective attributes, both: a number of resources having the respective attribute in the first subset, and a number of resources having the respective attribute in the set of resources; in response to determining that at least one of the attributes is not associated with any resources of the first subset, disallow both selection and exclusion, via the second portion of the user interface, of the at least one of the attributes, whereby a filtering to zero resources is prevented; and in response to a second user input selecting one or more resources of the first subset, 

update the user interface to display, in the third portion of the user interface, a summary of documents that include the selected keyword and which are associated with the one or more resources of the first subset.


1. A computer system comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system to: identify a set of resources based on one or more search criteria; generate a user interface configured to display: in a first portion of the user interface, indications of resources of the set of resources; in a second portion of the user interface, individually selectable attributes associated with the resources; 


and in a third portion of the user interface, a history of events        
which are associated with one or more resources of the set of resources; 



in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for inclusion or exclusion: 
filter the resources of the set of resources to a first subset that does or does not include the first attribute; and update the user interface to display,                            in the first portion of the user interface, the first subset, and to visually indicate, in the second portion of the user interface, inclusion or exclusion of the first attribute; 







and in response to a second user input selecting a first resource of the first subset, 
update the user interface to display, in the third portion of the user interface, a history of events 
which are associated with the first resource of the first subset. 

10. A computer-implemented method comprising: by one or more computer processors configured to execute software code stored in a tangible storage device: 
identifying a set of resources based on one or more search criteria; generating a user interface configured to display: in a first portion of the user interface, indications of resources of the set of resources; in a second portion of the user interface, individually selectable attributes associated with the resources; 


and in a third portion of the user interface, a history of events 
which are associated with one or more resources of the set of resources; 


                                                            in response to a first user input, received via the user interface, indicating a selection of a first attribute of the attributes for inclusion or exclusion: 
filtering the resources of the set of resources to a first subset that does or does not include the first attribute; and updating the user interface to display,
 in the first portion of the user interface, the first subset, and to visually indicate, in the second portion of the user interface, inclusion or exclusion of the first attribute; 








and in response to a second user input selecting a first resource of the first subset, 
updating the user interface to display, in the third portion of the user interface, a history of events 
     which are associated with the first resource of the first subset.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al. (US 2016/0117403 A1), hereinafter Isaacs and in view of Kaiser (US 20090287630 A1) and further in view of O’byrne (US 2012/0144328 A1).
	Referring to claims 1 and 10, Isaacs discloses a computer system (See para. [0017] and Figure 1, servers 12 include a CPU, memory, input/pout ports and non-volatile storage) comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system (See para. [0017]-para. [0021], servers include a computer program or procedure written as source code in a conventional programming language) to: 
identify a set of resources based on one or more search criteria (See para. [0022] and Figure 2, identify and access a set of entities associated with an information space via an interactive display based on a search conducted by a user); 
generate a user interface configured to display: in a first portion of the user interface, indications of resources of the set of resources (See para. [0022]-para. [0024], para. [0038] and Figures 2 and 5, present entities and visualizations to the user via the interactive display, for example in Figure 5 as shown, a middle portion [e.g. entity list ]of the user interface include a set of search documents or entities);
 in a second portion of the user interface, individually selectable attributes associated with the resources (See para. [0038] and para. [0041] and Figure 5, the user may wish to select at least one attributes of the entities including “Fannie Mae”, “mortgage” and “U.S Housing Bubble” at the left portion [e.g. search pane] ); and
 in a third portion of the user interface, a history of events which are associated with one or more resources of the set of resources (See para. [0033] and Figures 5 and 6, the status histogram at the right portion of the user interface includes a history of user activities/ events which are associated with the entities, the status can be “unread”, “read”, “to read” and ‘important”); 
in response to a first user input, received via the second portion of the user interface, indicating a selection of a first attribute of the attributes for inclusion or exclusion (See para. [0017] and para. [0019] and para. [0023] and Figure 2, the application receives an user input to interact with the entities in the particular information space by marking one or more of the entities with a status or by selecting the entities displayed within one or more visualizations, for example in Figure 5 as shown, the user can select all the topic categories to be include “People”, “Places”,”orgs” and “Things” or etc.);
filter the resources of the set of resources to a first subset that does or does not include the first attribute and update the user interface to display, in the first portion of the user interface, the first subset, and to visually indicate, in the second portion of the user interface, inclusion or exclusion of the first attribute (See para. [0022], para. [0023] and para. [0045] and Figures 2 and 6, the entity visualizations are updated to a user via the interactive display, once the user marked, at least one of the other visualization is updated to reflect the user markings, for example in Figure 5 as shown, the second portion [e.g. documents pane 80] displays the selected topic categories [e.g. “People”,“Places”,”orgs” and “Things”  in the first portion [e.g. search pane] ); and in response to a second user input selecting, via the first portion of the user interface , a first resource of the first subset, update the user interface to display, in the third portion of the user interface, a history of events which are associated with selected first resource of the first subset (See para. [0023] and para. [0029] and Figures 3, 5, the user can input a status for a selected entity such as “to read”, “important”, “read”,  “unread” for documents in the entity list 53 [e.g. middle portion], for example, the user can click on a check box to the right side of the document/entity header, upon selection the documents in the list are also updated to reflect only those documents, each of the document attribute graph is also updated to reflect the documents, the documents are associated with entity status such “unread”, “read”, “to read” and “important” in the third portion [e.g. Histogram summary pane] of the user interface, note the history of events are interpreted as user activities/events).
In additional to Isaacs, Kaiser also discloses in response to a user input selecting a first resource of the first subset via a first portion of the user interface, update the user interface to display a history of events which are associated with the selected first resource of the first subset, wherein the events are displayed in chronological order (See para. [0032], para. [0049] and Figures 2, 6, in response to a user’s selection [e.g. a subset] of the events 108A-108E, the system updates a timeline graph to be displayed).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user interface of the Isaacs’s system to include chronological knowledge as taught by Kasier. Skilled artisan would have been motivated to display associated events in chronological order in the Isaac’s system in order to locate and display in a manner such that the temporal and causal relationships between the events are made apparent. In this way, a user investigating the cause or impact of a particular event or occurrence may readily locate potentially related events, determine the relationships between the events that exist and record the relationships between the events in the knowledgebase for future search (See Kasier, para. [0019]). In addition, both of the references (Kasier and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
Isaacs in view of Kasier does not explicitly disclose visually indicate inclusion or exclusion of the first attribute in a second portion of the user interface 
However, O’byrne discloses visually indicate inclusion or exclusion of the first attribute in a second portion of the user interface (See para. [0023], para. [0024] and Figure 3, the display interface area 220 includes the first attribute “Accessories” to be included in the report/document, while the siblings “Taillights” to be excluded in the report/document).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the document pane of the Isaacs’s system to visually indicate inclusion or exclusion of an attribute. Skilled artisan would have been motivated to comprise inclusion or exclusion of an attribute taught by O’byrne in the Isaac’s system in order to have the first and the second display areas presented on a display device in a same view such that both displays areas are simultaneously visible to a user (See O’byrne para. [0019]) and allow decision-makers to quickly and interactively analyze multi-dimensionally modeled data appropriate to various contexts that are relevant to users to improve user experience (See O’byrne, para. [0003]). In addition, all of the references (O’byrne  Kasier and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
As to claims 3 and 12, Isaacs in view of Kaiser discloses wherein the history of events are displayed is relationship to a timeline (See Kaiser, para. [0032], para. [0049] and Figures 2, 6, in response to a user’s selection [e.g. a subset] of the events 108A-108E, the system updates a timeline graph to be displayed). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user interface of the Isaacs’s system to include chronological knowledge as taught by Kasier. Skilled artisan would have been motivated to display associated events in chronological order in relational to a timeline in the Isaac’s system in order to locate and display in a manner such that the temporal and causal relationships between the events are made apparent. In this way, a user investigating the cause or impact of a particular event or occurrence may readily locate potentially related events, determine the relationships between the events that exist and record the relationships between the events in the knowledgebase for future search (See Kasier, para. [0019]). In addition, both of the references (Kasier and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
As to claims 4 and 13, Isaacs in view of Kaiser discloses wherein the history of events includes indications of types of each of the events (See Kaiser, para. [0027], a tag type identifies the content of an event). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user interface of the Isaacs’s system to include types of events as taught by Kasier. Skilled artisan would have been motivated to include types of events in order to classify the events and allow user to narrow down specific types of events to be displayed . In this way, a user investigating the cause or impact of a particular event or occurrence may readily locate potentially related events, determine the relationships between the events that exist and record the relationships between the events in the knowledgebase for future search (See Kasier, para. [0019] and para. [0034]). In addition, both of the references (Kasier and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
As to claims 5 and 14, Isaacs in view of Kasier discloses wherein the types of events include at least one of: activities, reports, requests, documents, or accomplishments (See Kaiser, para. [0028], the events are associated with documents in an online document repository). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user interface of the Isaacs’s system to include types of events as taught by Kasier. Skilled artisan would have been motivated to include types of events in order to classify the events and allow user to narrow down specific types of events to be displayed. In this way, a user investigating the cause or impact of a particular event or occurrence may readily locate potentially related events, determine the relationships between the events that exist and record the relationships between the events in the knowledgebase for future search (See Kasier, para. [0019] and para. [0034]). In addition, both of the references (Kasier and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.

As to claim 6 and 15, Isaacs discloses wherein the one or more computer processors are further configured to execute software code to cause the computer system to: in response to a third user input, received via the user interface, indicating a selection of a first event of the events associated with the first resource, update the user interface to display a popup or window including properties associated with the first event (See para. [0050] and para. [0052], the user selects to review all the documents that has marked as “read”, the system removes documents with other status from the display or visually reduce so that the “read” documents are more visibly displayed, the remaining attribute graphs are updated to include only those documents that are associated with the selected user status).
As to claims 7 and 16, Isaacs discloses wherein the popup or window includes user interface elements configured to cause display of properties associated with previous or subsequent events associated with the first resource (See para. [0054], the user can open a pop up window 91 by hovering his pointer device over user interface elements [e.g. date histogram] to display in further detail the months of May, June, and July 2008. The pop up window displays the month variables 91 in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has read. The read documents of June 2008 can be indicated by a color or a symbol, including dark stripes over a representation of the read entities for the June). 
As to claims 8 and 17, Isaacs discloses wherein the one or more computer processors are further configured to execute software code to cause the computer system to: in response to a fourth user input, received via the user interface, cause display, in the popup or window, of properties associated with previous or subsequent events associated with the first resource (See para. [0054] and para. [0055], the user can input “marked” 50 documents with a “to read” status which is a 12.5% of the total documents for 2008, the system displays pop up window indicates month variables in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has “to read” status). 
As to claims 9 and 18, Isaacs discloses wherein the fourth user input includes at least one of: page up, page down, page left, page right, or a mouse click (See para. [0054] and para. [0055], the user can input “marked” [e.g. a mouse click] 50 documents with a “to read” status which is a 12.5% of the total documents for 2008, the system displays pop up window indicates month variables in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has “to read” status). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153